UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1690



GREGORY CULBERTSON,

                                                Plaintiff - Appellant,

          versus


EATON SHORT    TERM   DISABILITY   PLAN;     EATON
CORPORATION,

                                               Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.   Terry L. Wooten, District Judge.
(CA-02-3018-8-25)


Submitted:   November 22, 2004             Decided:   December 13, 2004


Before WILKINSON, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert E. Hoskins, FOSTER LAW FIRM, L.L.P., Greenville, South
Carolina, for Appellant. Jeffrey D. Zimon, Sheila M. Ninneman,
BENESCH, FRIEDLANDER, COPLAN & ARONOFF, LLP, Cleveland, Ohio, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Gregory Culbertson appeals the district court’s order

denying his motion for attorney’s fees and costs in his civil

action    seeking       disability   benefits     from     Appellees   under    the

Employee Retirement Income Security Act of 1974, as amended.

Culbertson sought fees and costs under 29 U.S.C. § 1132(g) (2000).

We do not find that the district court abused its discretion in

denying Culbertson’s motion for fees and costs. See Martin v. Blue

Cross & Blue Shield, Inc., 115 F.3d 1201, 1209 (4th Cir. 1997).

Accordingly, we affirm on the reasoning of the district court. See

Culbertson v. Eaton Short Term Disability Plan, No. CA-02-3018-8-25

(D.S.C. May 25, 2004).          We dispense with oral argument because the

facts    and    legal    contentions    are     adequately    presented    in   the

materials      before     the   court   and     argument    would   not   aid   the

decisional process.



                                                                          AFFIRMED




                                        - 2 -